                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

UNITED STATES OF AMERICA,                        )
                                                 )
      Plaintiff,                                 )             No. 6:18-CR-28-REW
                                                 )
v.                                               )
                                                 )                    ORDER
EDGAR LYNN MUSE,                                 )
                                                 )
      Defendant.                                 )

                                    *** *** *** ***

       This matter is before the Court on the Recommended Disposition (DE 71) of

United States Magistrate Judge Hanly A. Ingram, addressing whether Edgar Lynn Muse

is competent to stand trial pursuant to 18 U.S.C. §§ 4241 and 4247(d). Based on the

psychiatric evaluation by Dr. Evan S. Du Bois (see DE 64, Report) and Defendant’s and

the Government’s representations (and stipulations) at the competency hearing (see DE

70, Minutes), Judge Ingram recommended that the Court find Muse competent to

proceed. See DE 71 at 8. The recommendation, filed on June 12, 2019, advised the parties

that any objections must be filed within five days of its entry. Id. This period has lapsed,

and neither party has objected.

       This Court reviews de novo those portions of the Recommended Disposition to

which a party objects. 28 U.S.C. § 636(b)(1). But, the Court is not required to “review . . .

a magistrate[] [judge’s] factual or legal conclusions, under a de novo or any other

standard, when neither party objects to those findings.” Thomas v. Arn, 106 S. Ct. 466,

472 (1985). Where the parties do not object to the magistrate judge’s recommendation,

they waive any right to review. See Fed. R. Civ. P 59; United States v. White, 874 F.3d



                                             1
490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific objection to a

particular aspect of a magistrate judge's report and recommendation, we consider that

issue forfeited on appeal.”); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir.

2008) (noting that “[t]he law in this Circuit is clear” that a party who fails to object to a

magistrate judge’s recommendation forfeits his right to appeal its adoption).

       Accordingly, the Court ADOPTS the Recommended Disposition (DE 71) and

FINDS Muse competent to face further proceedings in this matter, including trial. Judge

Ingram applied the correct standards under the correct procedure and reached the only

supported result, i.e., that Muse has restored and current competency.

       The Court sets the matter for trial on July 10, 2019 at 9:00a.m., with the defendant

and counsel present at 8:30a.m., in London. Pretrial filings shall be relative to that date

unless changed by later order.

       This the 26th day of June, 2019.




                                             2
